 302DECISIONS OF NATIONALLABOR RELATIONS 'BOARDHeckethornManufacturing Co.andInternationalUnion,United Automobile,Aerospace&Agricul-tural ImplementWorkers of America (UAW).Cases26-CA-4544,26-CA-4676,and26-RC-4336January 10, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND PENELLOOn June 29, 1973, Administrative Law JudgeWellington A. Gillis issued the attached Decision inthisproceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,I and conclusions of the Administrative LawJudge and to adopt his recommended Order, exceptas modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified,and hereby orders that. Respondent,Heckethorn Manufacturing Co., Dyersburg, Tennes-see, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as modified herein:1.Delete paragraph 1(b) and redesignate para-graph (c) accordingly.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the election in Case26-RC-4336 conducted on October 27, 1972, be, andit hereby is, set aside, and that the case be remandedto the Regional Director for Region 26 for thepurpose of conducting a new election in theappropriate unit at such time as he deems thecircumstances permit the free choice of a bargainingrepresentative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]208 NLRB No. 46ITheRespondentandGeneral Counsel haveexceptedto certaincredibilityfindingsmadeby theAdministrativeLaw Judge.It is theBoard's establishedpolicy notto overrule an Administrative Law Judge'sresolutionswithrespectto credibilityunless the clear preponderance of allof the relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB544, enfd 188F.2d 362 (C A3,1951)We have carefullyexamined therecordand find no basis forreversing his findings.2We agree with the AdministrativeLaw Judgethat RespondentviolatedSec. 8(a)(l) of theAct by interrogatingand threatening certain employees,and that suchconductinterferedwith the exercise of a free anduntrammelledchoicdin the electionWe shalltherefore set aside theelectionHowever,we do not agree with the AdministrativeLaw Judge that,in the context of this case,the exhibitionof thefilm, "And Women MustWeep,"constitutes either a violation of Sec. 8(a)(1) or a sufficient basis forsetting aside the electionWe shall revisehis recommendedOrder andnotice accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees concerning their union activities.WE WILL NOT threaten our employees with lossof jobs if the Union comes in.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their Section 7 rights.All our employees are free to become, remain, or torefrain from becoming or remaining, members ofInternational Union, United Automobile, Aerospace& Agricultural ImplementWorkers of America(UAW), or any other labor organization.HECKETHORNMANUFACTURING CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerningthis noticeor compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS,AdministrativeLaw Judge:Uponseparate charges filedon November 11, 1972, inCase 26-CA--4544 and on March 16, 1973, in Case HECKETHORN MFG. CO.30326-CA-4676, by International Union, United Automobile,Aerospace & Agricultural Implement Workers of America(UAW), hereinafter referred to as the Union or thePetitioner, theGeneral Counsel for the National LaborRelationsBoard, hereinafter referred to as the Board,issued a consolidated complaint on April 12, 1973, againstHeckethorn Manufacturing Co., hereinafter referred to astheRespondent or the Employer, alleging violations ofSection 8(a)(1) and (3) and Section 2(6) and (7) of theNational Labor Relations Act, as amended (61 Stat. 136)hereinafter referred to as the Act. A timely answer to theconsolidated complaint was subsequently filed by theRespondent wherein it denied the commission of anyunfair labor practices.In Case 26-RC-4336, based upon the representationpetition filed by the Petitioner on August 28, 1972, andpursuant to a Stipulation for Certification Upon ConsentElection approved by the Regional Director for Region 26on September 19, 1972, an election was held on October27, 1972, among the production and maintenance employ-ees employed at the Employer's Dyersburg, Tennesseeplant.'Thereafter, on November 3, 1972, the PetitionerfiledObjections to the Election. Subsequently, on Decem-ber 14, 1972, the Acting Regional Director, after havingconducted an investigation of the objections, issued areport on objections. In his Report, the Acting RegionalDirector found that Objection 5 raised issues which maybest be resolved on the basis of record testimony, andrecommended to the Board that Objections 2, 6, and 7 besustained, that Objections 1, 3, and 4 be overruled, andthat the election be set aside and a second election bedirected.On January 9, 1973, the Employer filed timely exceptionsto portions of the report on objections. On February 1,1973, the Board issued its order directing hearing, whereinitfound that Objections 2, 5, 6, and 7 raised substantialandmaterial issues of fact with respect to conductaffecting the results of the election and ordered that ahearing be held for the purpose of receiving evidence toresolve issues raised by the Employer's exceptions withrespect to the Petitioner's Objections 2, 5, 6, and 7.Subsequently, on April 12, 1973, the Regional Directorissued an Order consolidating Case 26-RC-4336 withCases 26-CA-4544 and 26-CA-4676, for the purposes ofhearing, ruling, and decision by an Administrative LawJudge.Pursuant to said order and notice of hearing, a hearingon the consolidated complaint, as amended at the hearing,and on other representation matters alluded to above inCase 26-RC-4336, was held in Dyersburg, Tennessee, onMay 1-4, 1973. All parties were represented by counsel,and were afforded full opportunity to examine and cross-examine witnesses, to introduce evidence pertinent to theissues, and to engage in oral argument.2 Subsequent to theclose of hearing timely briefs were submitted by counselfor the General Counsel and the Respondent.Upon the entire record in this case, and based upon myobservation of the witnesses, and their demeanor on thewitness stand, and upon substantial, reliable evidence"considered along with the consistency and inherentprobability of testimony"(Universal Camera Corporation v.N.L.R.B.,340 U.S. 474, 496), I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTHeckethorn Manufacturing Co., a corporation with anofficeand plant located in Dyersburg, Tennessee, isengaged in the manufacture of ventilated seat cushions andcertain items for the United States Department of Defense.During the 12-month period immediately preceding theissuance of the consolidated complaint herein, the Respon-dent received goods and materials valued in excess of$50,000 directly from points outside the State of Tennessee.During the same period, the Respondent sold and shippedgoods and materials valued in excess of $50,000 directly topoints located outside the State of Tennessee. The partiesadmit, and I find, that the Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe partiesadmit,and I find,that International Union,United Automobile, Aerospace & AgriculturalImplementWorkers of America (UAW), isa labor organization withinthe meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICES ANDCONDUCT AFFECTING RESULTS OF ELECTIONA.The Issues1.Whether, on one or more occasions during August,September, and October 1972, the Respondent, throughone or more of its supervisors, engaged in interrogation,threats, or other unlawful conduct within the meaning ofSection 8(a)(1) of the Act.2.Whether, in early October 1972, the Respondentwithheld from its employees a customary annual wageincrease and informed his employees that it was beingwithheld because of their union activity in violation ofSection 8(a)(1) of the Act.3.Whether, in exhibiting a movie to its employeesentitled,"And Women Must Weep," the Respondentviolated Section 8(a)(1) of the Act.4.Whether, in failing or refusing since November 1972to recall to their former positions of employment laid-offemployees Gaylon Pease and Bill Henry, the Respondentdid so because of their having engaged in union activitiesin violation of Section 8(a)(3) of the Act.5.Whether the results of the election conducted onOctober 27, 1972, among the Respondent's employeesshould be set aside.1The tally of ballots issued by the Regional Director reveals that thePetitioner failed to receive a majority of the votes cast in the unit comprisedof "All production and maintenance employees, including plant clericalemployees and research lab technicians, employed at Heckethorn Manufac-turingCompany's Dyersburg, Tennessee plant, excluding all laid offemployees, office clerical employees,watchmen.guards and supervisors asdefined in the Act "2At the outset of the hearingIdenied the Respondent's motion to severand dismisson procedural grounds Case 26-CA-4676, involving the8(a)(3)allegations herein 304DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Facts1.Alleged 8(a)(1) conducta.W R. Heckethorn's speechOn October 26, 1972,3 the day before the election, W.R.Heckethorn, the Respondent's president, made a speech tohis employees who were assembled in the plant cafeteria ingroups of approximately 30 employees. During the courseof discussing several matters, Heckethorn told his employ-ees that there were very few people whom he totallydisliked, but that C.E. Strickland, union representative,was one, and, reading from a prepared note card, statedthat "As a Company we will abide by the law and bargainin good faith with the Umon, but no law can make me likethatman or sit down across the table from him." Sevenemployee witnesses for the General Counsel corroboratedHeckethorn's testimony in this regard, several of whomalso testified on cross-examination that it was clear thatHeckethorn was talking about himself and not about theCompany. As the General Counsel's own witness, employ-ee Ivy Clark testified Heckethorn stated that if the Unionwon the election the Company would bargain in good faithand that he would turn over the job of negotiating toanother company official. Thus, the record contains nocredibleevidence to support the General Counsel'sassertionand the complaint allegation that, on thisoccasion,Heckethorn announced to the employees theCompany's intention to refuse to bargain with Stricklandin the event the Union was certified as the bargainingrepresentative.b.Alleged conduct of Robert StricklandOn several occasions during the months of Septemberand October, Respondent's production manager, RobertStrickland, had conversations with employee Fannie MaeJohnson at her machine concerning employee unionactivities.During the first of these, when Stricklandstopped by her work station, Strickland asked Johnson todo him a favor and talk to employee Emma Koonce, to tellher to stop talking about the Union, that people on thesecond shift were pretty well satisfied with things as theywere. Johnson, a close friend of Strickland, agreed to hisrequest.On a second occasion Strickland told Johnson thatemployee Lonny Powell was loud-mouthing about theUnion and attempting to get people to vote for the Union.Strickland asked Johnson to speak to Powell and see if shecould stop him. Still a few weeks later, in October,Strickland asked Johnson if she knew how employee JoanWoodside felt about the Union, and then asked her to findout and let him know. Johnson again agreed.On a fourth occasion in October, Strickland approachedJohnson at her machine and asked her what had LouiseKetcherson so uptight about the Company and whethershe were going Union. When Johnson answered that shedid not believe this to be the case, Strickland asked her tofind out for him and let him know. And again, on another3Unless otherwise noted,alldates hereinafter referto the year 19724 1 do not find,however, as alleged in the same paragraph of theoccasion, about 2 weeks before theelection,Stricklandasked Johnson how employee Wilma Everston felt aboutthe Union. Johnson, a relative of Everston, told Stricklandthat he would have to talk with Everston himself, as shewould not have anything to say to her one way or the otherabout the Union. On each occasion, after talking with theemployee involved, Johnson told Strickland that she haddone so and reported to him what the employee had said.Strickland admitted talking with Johnson on a numberof these occasions concerning some of these employees,'and receivingJohnson's report after talking with theemployees, but testified that they occurred in Augustbefore the election petition was filed, and that thediscussions were instigated by Johnson, a close personalfriend who volunteered to talk with the employee involvedbecause of her concern about theunion activitiesof otheremployees. Strickland admitted, however, relaying theinformation imparted by Johnson to other supervisorsshortly after each occurred, including Personnel ManagerGerald Hamm.Strickland'sversionof these conversations and thealleged motivation of Johnson for talking with the variousemployees does not ring true. The fact that Stricklandmade use of the information once received, coupled with afavorable impression of Johnson's demeanor while testify-ing, leads me to give credence to her testimony, includingher recitation of the timing of the incidents. That suchconduct is unlawful is obvious. I find, as alleged, that theRespondent through its supervisor, Bob Strickland, en-gaged in unlawful interrogation within the prohibition ofSection 8(a)(1) of the Act.c.Alleged conduct of Ernest SimpsonApproximately I month before the election, placing itduring the latter part of September, employee Ivy Clarkwent to Foreman Ernest Simpson's office to get a Band-Aid.While there Simpson, in a polite way asked him whathe thought about the Union. Clark replied that he did notthink that he had anything to worry about, that he hadheard only a couple of people say anything about it. AsSimpson did not testify, Clark's testimony as to this standsunrefuted. Isolated or not, no justification exists forSimpson's conduct in querying Clark about the Union inthe confines of his office shortly before an election. I find,as alleged, that such interrogationis unlawfuland violativeof Section8(a)(I).4id.Alleged conduct of Marvin EarlyA week or so before the election, Marvin Early, managerof quality control, approached employee Danny Ing in thewarehouse. Early stated to Ing that he always thought thathe was a pretty smart boy until then, mentioned the Union,and volunteered that the Company would do as much forthe employees as it could but "If the Union came in, heguaranteed there wouldn't be any jobs."A day or so later, in the projectile department, in talkingwithIng again,Early said that he thought this year theemployees would get the best pay raise they had receivedcomplaint, that this interrogation created the impression of surveillance HECKETHORN MFG. CO.in a long time. Later, in passing by, Early said to Ing,"Think about it, Danny."Early admitted bringing up the subject of the Union withIng on one such occasion, stating that he would like to talkto him about the Union, and then, for about 20 minutes,giving Ing the benefit of his thoughts against the feasibilityof having a union at Heckethorn. In testifying in detail asto what he did tell Ing, Early denied the specific remarksattributed to him by Ing. With respect to the crucial one,Early's version is that he told Ing that the Company woulddo as much for the employees as it was able to do "withoutany outside pressure," and that "The Company would notbe put in a position of being forced into bankruptcy byhaving to pay higher wages than it was able to pay." Early,when questioned on cross-examination, admitted that iftheCompany were forced into bankruptcy this wouldmean a loss of jobs. I credit Ing's testimony as to theseconversations.For a supervisor to initiate a union conversation withone of his employees on the eve of an election, and tospend 20 minutes expounding against the union is to invitethe type accusation here leveled at Early. I am of theopinion that Ing's testimony reflects his understanding ofthatwhich Early discussed during these conversations.Accordingly, in crediting Ing, I find that Early engaged inconduct constituting an unlawful threat of loss of jobs ifthe Union came in, clearly a violation of Section8(a)(1) asalleged in the complaint.e.Alleged conductof ClydeWhittleA week or two before the election,Foreman ClydeWhittle talked with employee Thomas Rigsby in the plant.After asking him whether he thought the Company neededa union,Whittle related his experiences while working atAmericanMetals in Union City, which involved thenecessity of employees having to look for other employ-ment because the Union,the same one involved here, hadgone out on strike. Whittle was not called as a witness, andtherefore Rigsby's testimony stands unrefuted.In findingthatWhittle,on this occasion,did interrogate Rigsbyconcerning whether he thought the Company needed aunion as alleged to the complaint.I also find, consistentwith Rigsby's denial on cross-examination,thatWhittledid not threaten him with the loss of his job if the Unioncame in.It is recommended that the portion of thecomplaint alleging a threat on the part of Whittle bedismissed.305Respondent's director of personnel and planning, exhibitedto employee departmental groups of 30-35 employees themovie entitled, "And Women Must Weep." On this day,between 7 a.m. and 4 p.m., employees were advised bytheir supervisors to go to the cafeteria, where they weretold that the film representeda situationthat occurred atthe Perfect Circle Co. in Princeton, Indiana, that profes-sional actors were used, and that it was not the actualrepresentation and was not the sameunion.The employeeswere then told that their viewing of the film was voluntary,and that anyone who did not wish to see it was free toleave.Of 280 or 290 employees, 1 employee left. After eachviewing,a Kelt told the employees that the movie remindedhim of asituationinwhich C.E. Strickland (unionrepresentative) was involved at Union City, and that theonly guarantee that they had that this situation might notoccur at Heckethorn was to vote "no" in the election thenext week. At that point, the employees returned to theirworkstations.While it is recognized that the exhibiting of the film"And Women Must Weep" is nota perse violation of theAct,6 a split Board does hold that,against abackground ofdemonstratedunion animusand the presence of otherunlawful conduct by the employer, its showing constitutesa violation of Section 8(a)(1) of the Act.7 Apart from theunlawful interrogation and threat by Respondent's supervi-sorsherein found, the extensive campaign literaturedistributed by the Respondent in the form of leafletssimultaneouswith the showing of the film, while notunlawful in itself, makes reference to problems created byunions and the extensive difficulties faced by strikingemployees. One such leaflet, for example, contains theadmonition that "IF THE UNION STRUCK to try to force us toagree to their demands, you could be replaced by a newemployee-that's what happened to `Slick's' strikers atUnion City." 8This, coupled with the Respondent's continued referencein its literature and at the conclusion of each showing ofthe film to the violent American Metals strike situationsomeyears back at nearby Union City and the possibilityof this occurring at Heckethorn, clearly demonstrates theunion animusof the Respondent. Predicated upon Boardprecedent,9 I find under the circumstances that theRespondent's showing of the film "And Women MustWeep" a week before the October 27 election is violative ofSection 8(a)(1) of the Act.10f."And Women Must Weep"Approximately 1 week before the election. Lloyd Kelt,5 It was stipulated by the parties that the movie involved is the samemovie. "And WomenMustWeep" to which the Board referred inSpartusCorporation,195 \LRE 134, andLuxuray of New YorkDivisionof BeauneCorporation,185 NLRB 1006 In fact, by itself, the showing of the filmhas beenheld, and properly so,to be an exercise of the right of free speech protected by Section 8(c) of theAct Southwire('onipany v. N L RB, 383 F 2d 235 (C A. 5, 1967)7Southwire Company.159 NLRB 394,Hawthorn Company, a Division ofKellwood Company,166NLRB 251,l.uxuray of New York Division ofBeaunit Corporation, supra, Speed Queen,a Divisionof McGraw-Edison Co..192 NLRB 995.11The "Slick" alluded to above, and throughout the various leafletsdistributedby the Company,isC E. Strickland, the union representativeinvolved in the organizing campaign at the Respondent's plant9 Inter alia,seeSpartusCorporation,supra,andLuxurav of hew YorkDivisionof Beaunit Corporation, suprainFor the view sharedby ChairmanMiller among others, that freespeech is not rendered unprotected by other improper conduct, seg the courtdecisions inSouthwireCompany v. N LR B,supra,N LR BvHawthornCompany, aDivisionof Kellwood Company, andNew HavenManufacturingCompany404 F.2d 1205 (C A 8, 1969),Kellwood Company,OttenheimerDivisionvN L R B,434 F 2d 1069 (C.A 8, 1970),Luxurav of New YorkDivisionof Beaunit Corporation v. N.LR B.447 F 2d 112 (C A 2, 1971). 306DECISIONSOF NATIONALLABOR RELATIONS BOARDg.Withholding of annual wageincreaseGoing back at least to 1964, each fall the Respondent hasgranted a general wage increase to its employees." In1972, the period here under consideration, the Respondentadmittedly held up the granting of the annual wage raiseuntil after the holding of the October 27 election. By lettergiven out to all plant employees, dated October 30,Heckethorn noted the favorable results of the balloting,expressed his appreciation for the vote of confidence,indicated that he would continue to do his best to providejobs and paychecks for them in the future, and stated that"-Now that the election is over-I am pleased toannounce a wage increase of 20 cents per hour, retroactiveto October 2, 1972."Testimony by several employee witnesses indicates thatthey had expected the raise to be granted around the firstofOctober. Testimony from these same employees alsoindicates that it was commonly known that it was theCompany's position that it would have been illegal to grantthe increase while an election was pending, and in fact,could have been considered a bribe to have granted itbefore the election. Employees Rigsby and Edna Fulchertestified that ForemanWhittle and Arthur Cook, respec-tively, told them that if the Company were to grant thewage increase before the election it could be consideredbribery.A resolution of whether, in holding up a wage increaseuntil after the election, an employer violated the Act, ismost difficult under existing Board cases. On the one hand,the Board rules that an employer's legal duty is to proceedas he would have done had the union not been on thescene. Thus, inGates Rubber Company,182 NLRB 95, theBoard found the company, which had withheld increasesthatnormally would have been granted but for thepresence of the union and the pendency of the election, tohave violated the Act. In a later case,The Singer Company,Friden Division,199 NLRB 1195, the Board reversed theTrial Examiner who had followed this rationale and hadfound that promotions had been unlawfully withheld onthe ground that the company would have granted them butfor the advent of the union.On the other hand,itisextremely difficult for anemployer to so proceed,i.e., asif the union were not in thepicture, for, under a long line ofcases,to do so and togrant benefits during the pendency of an election anemployer risks being charged with interference with theelection,as well as with unfair labor practice conduct.In the presentcase, three things stand out. One, the factsreveal that, while the Company had made no promise of awage increase in 1972, at some point between the end ofSeptember and the first of December each year for theprior 8 years the Company had granted a general wageincrease.Two, the 1972increase,as in 1965, admittedly11Company records reflect that such increases were granted as followswas held up until after the election because of theCompany's position that to do otherwise would have beenillegal and could be considered a bribe, a position knownto the employees. And three, there is no credible evidenceindicating'in any way that the Company used the increasepostponement to influence the employees in the election,or that the Respondent's decision to withhold wascalculated to do so.12The facts are not totally unlike those present inTheGreat Atlantic & Pacific Tea Company, Inc.,192 NLRB 645,where there had been no promise of a wage increase andthe employees simply were aware that increases had beengiven in the spring of previous years, the Board holdingtherein that the postponement of the wage increase withoutan explanation therefore and at a time when the union'sorganizing campaign was about to be resolved in anelection was not violative of the Act. The important factorhere, as inA & Pand inThe Singer Company,where theBoard, in finding no violation, relied upon the fact that theemployer had not withheld reclassifications in the contextof antiunion propaganda, is that there is no indication thattheCompany intended the withholding of the wageincrease to have an effect upon the outcome of theelection, or that the employees believed such to have beenthe case.While in the cited cases the Board upheld its determina-tion on several factual grounds, in each it concluded withwhat I consider the true test in this area. Thus, inA & PtheBoard closed by stating, "In reaching this conclusion wespecifically note that there is no evidence to indicate thatRespondent in any way sought to capitalize on the absenceof a wage increase by connecting the absence with theunion or the employees' support of the union." And, inTheSinger Company,itconcluded, "In the circumstances, wedo not believe that the employees could reasonablyconclude that the employer's postponement of promotionsor reclassifications was intended to influence organization-al activities.. . .The Respondent herein, I find,satisfiesboth of thesetests.Accordingly, I find that in withholding its annualwage increase until after the October 27 election andmaking it retroactive to October 2 the Respondent did notviolate Section 8(a)(l) of the Act.11/1/649/29/6912/3/6510/5/7010/3/6611/15/7110/30/6711/3/729/30/68h.Alleged conduct of Cooley CookEmployee Lois Taylor testified that around October 1,while at their work table with several other employees,employee Imogene Myers asked Supervisor Cooley Cookwhy the employees were not getting the pay raise. Cookallegedly replied "If you hadn't started this damn s-youwould have already got it." Lois Taylor could not recallwho the other employees were. As to this asserted incident,Shirley Taylor also testified that Cook made this reply toMyers. Cook denied making such a statement. I creditIn 1965 and 1972,Boardelections havmEbeen conducted in both years,the increases were maneretroaurve to Novemoer I and October2. respec-tively.12Theonly testimonial assertion to the contrary is discredited, ashereinafter noted. HECKETHORN MFG. CO.Cook's denial. First, because I felt he testified truthfully.Second, because Lois Taylor, admittedly one of the leadingunion adherents, did not mention this incident in either ofher two affidavits given to Board agents at the time of theirinvestigating this matter and unconvincingly testified thatshe did not because the Board agent asked only if anyonehad said something toherabout a wage mcrease.13 Thirdly,because Shirley Taylor, when finally pinned down oncross-examination after being confronted with her affidav-it,reluctantly contradicted Lois Taylor, testifying that LoisTaylor was not present when Cook allegedly made theremark. Apart from the existence of other reasons fordiscrediting both Taylors and the fact that not until afterthe hearing had opened was the complaint amended toencompass this asserted incident, I find the story to havebeen a fabrication and that Cook did not make thestatement attributed to him. Accordingly, the complaintallegation in this regard was not proved.2.Alleged 8(a)(3) conductIn early January 1972, Billy Henry and Gaylon Pease,the two alleged discriminatees herem.14 with a few otheremployees, attended a union meeting at the Holiday Inn.Pease,who had obtained some 200 union authorizationcards from Organizer C.E. Strickland, gave out cards to anumber of the employees, including about 50 to Henry.i5Subsequently,Henry and Pease passed out cards toemployees, each successful in signing up about 30employees. This activity took place at the plant at differenttimes throughout the work day.In addition to passing out cards and attending a fewadditionalmeetings at Pease's home, Henry testified thatboth he and Pease jokingly asked Supervisors Cooley Cookand Clyde Whittle on a number of occasions if theywanted a union card to fill out, each one jokingly refusingthe offer.16 It is also apparent from Henry's testimony thatthree-quarters of the employees in the toolroom, whereHenry and Pease worked, signed union cards and that onehalf of them spoke out openly on behalf of the Union.Pease also testified that one evening in early February, ashe and Henry were leaving the plant, he approachedForeman Gerald Cole on a nonunion matter. During theconversation Cole said that he had heard that he (Pease)was working for the Union and wondered what thepossibilitieswere of a union coming into the plant. Peasereplied that he thought they were good and that heintended to work hard to see that one did. On anotheroccasion in early February at a local cafe, according toPease,Foreman Ernest Simpson asked Pease why he wasworking for a union. Pease answered that he believed inunions,that he had been a member of the UAW in the13Other of her testimony on this was not worthy of belief Indeed, myappraisal of Lois Taylor is that, hadthe statementin fact been made byCook or anybody else, she would have jumped at the opportunity tovolunteer the informationduring her investigative interview14The allegeddiscriminationas to bothemployeesinvolves theRespondent's failureto recall themin and sinceNovember 1972, followinga plantwideeconomic layoff the prior February15Other employees receiving and subsequently distributing cards wereJohn Bradley, on the secondshift,Thomas Rigsby, andJamesRamsey.16Pease testifiedthatWhittle, who had indicated to Henry that he was in307past, and that he felt Heckethorn needed one because ofthe working conditions in the plant.17It is apparent that the Company was aware of the factthat both Henry and Pease were union adherents, and I sofind.However, there is no evidence that the Company wasknowledgeable as to the extent of their activities on behalfof the Union, or that they were any more active than someof the other employees.a.Refusal to recall Gaylon PeaseGaylon Pease was employed by the Respondent as aClass "B" tool-and-die maker in the tool-and-die depart-ment from April 1969 until the mass general layoff onFebruary 25, 1972. At the time of the plantwide layoff thetool-and-die department employed approximately 25 em-ployees under department supervisor, Bill Hudson, 13 ofwhom were caught in the economic layoff.Pease, like therest of the employees, was advised of this by way of a letterhanded to him the day before. Pease was also notified ofthe layoff at that time by Hudson's boss, Chief EngineerWilliam Dowling, who gave Pease a very fine letter ofrecommendation.The following Monday, February 28, Pease went to workat Phillips Tool & Die Company, Halls, Tennessee, somel1miles from Dyersburg, procuring the job through hisfriend and owner, Odis Phillips. Pease remained at PhillipsTool & Die for about 8 weeks, when, toward the latter partof April he moved to Memphis, Tennessee, where he wentto work for Craft Machine Co.Pease stayed at CraftMachine inMemphis untilNovember 6, when he left and went back to Phillips Tool& Die. He remained at Phillips until January 1973, whenhe went to work at Oldberg Manufacturing Co., where hewas employed at the time of the instant hearing.Having received word on Tuesday, November 7, that theCompany needed to recall two tool and die employeesright away, Gerald Hamm, employment manager, and BillHudson went through a complete list of tool and dieemployees who were on layoff by seniority with theCompany.18 After contacting or attempting to contact onNovember 9 and 10 according to seniority all of the 11employees then on layoff status, Hamm and Hudsonrecalled Charles Edens, a class "B" tool and die man, andDorman Beard, a class "A" machinist, both of whomreported for work the following Monday, November 13.Ingoingdown the list, after contactingWilliamMcGuire, who had top seniority, and being turned down,Hudson attempted to call Pease, the second high man onthe class "B" tool and dielist.i9He used the telephonenumber listed on the company personnel records and thelast known number the Company had for him, receiving arecording indicating that the number reached was not infavor of the Union, accepted a card from him.itAcneither of these incidents,reliedupon by the General Counsel toestablishcompanyknowledge,isalleged in the complaint as a violation. Imake no findingwith respect to them.isOf the 13 employees laid off on February 25, Joe Webb,the employeewith the most seniority, had beenrecalled theprior April 24. and BillyHenry. for reasonshereinafter set forth,was not consideredfor recall.McGuire, the record reflects,likePease,was known to be anoutspoken union adherent 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDservice. Hamm took the telephone and called the operator,and was told that the telephone had been disconnected.Hamm then asked if she had another number for him andwas told that she did not.At this point, Hamm and Hudson recalled that in JulyMrs. Pease had been to the plant inquiring about aworkmen's compensation check and indicated then thatshe was leaving the area, but had refused the Company'srequest to leave a forwarding address. They also recalled atthis time that they had learned indirectly from one of theiremployees early in September that Pease no longer wasemployed at Phillips Tool & Die and had moved toMemphis. Thus, without knowledge of Pease's wherea-bouts or how to get in touch with him, coupled with acurrent need to fill the two positions, the two companyofficials went to the next man on the list.The record contains considerable testimony relating toPease and his whereabouts during this period, as well asconjecture as to what the Company might have done in theway of increased efforts to locate Pease on November 9.The long and short of it, however, is that by his ownadmission, when Pease left the Respondent's employmenthe severed all connections with the Company and witheveryone else in the Dyersburg area, and did so with intent.Thus, even before leaving Heckethorn, Pease had had histelephone taken out and had given the Company no newtelephone number. Upon moving to Memphis he did nothave a telephone and purposely gave no one his address orhisofficenumber, because "I was trying to keep myparticular address inMemphis as quiet as possible." 20Pease did claim that he had called Hudson and Hammon several occasions between the layoff and the date ofrecall inquiring about the possibility of recall. I discredithis testimonyinthisregard completely.First, it isincongruous that, had he talked with them, he would nothave told them how to reach him-as he so testified at onepoint. Secondly, he contradicted his earlier affidavit in thisregard, in which he had stated that the subject of recall didnot come up during two particular conversations withHamm and with Hudson. Further, Pease changed histestimony several times while on the witness stand, andcontradicted his pretrial affidavit with respect to twomatters.Finally,Hamm and Hudson, both of whomtestified in a forthright manner, denied ever talking toPeaseduring this period concerning recall,HudsonspecificallyrefutingPease's testimony that he calledHudson to tell him that he was working at Craft MachineinMemphis. I credit Hudson's testimony that at no timedid Pease ever tell him he was in Memphis.21Thus,it isabundantly clear, even admitted by Pease, thatat no time during the layoff period did he submit to theCompany either a mailing address or a telephone numberwhere he could be reached in the event of a recall. Under20Pease admitted that he had a substantial amount of debt during thisperiod and that he was not interested in his creditors knowing hiswhereabouts He also had separated from his wife while in Memphis.takinga separate apartment,and wanted to keep this quiet21Hudson credibly testified that the only telephone call he ever hadfrom Pease was one to his home about 6 weeks after the layoff when Peasecalled him to obtain the telephone number of employee Buddy Hassell inconnection with a problem at Phillips,during which conversation nomention was made of recall I do not credit Pease's testimony on crucialthese circumstances, I find that the Company did all that itcould reasonably be expected to doat the time,particularlywith itsawarenessthatPease had in fact left the area.22 Ifind that the General Counsel hasfailed toprove by apreponderance of the credible evidence that,in failing torecallGaylon Pease in Novemberor since,the Respondentviolated Section 8(a)(3) of the Act.b.Refusal to recall Billy HenryBillyHenry first went to work for the Respondent onSeptember 23, 1968, spent a hitch in the Army betweenAugust 1969 and May 1971, and returned to his class "A"machinist job in the tool-and-die department in August1971where he was employed at the time of his layoff onFebruary 25, 1972.On Thursday, February 24, Henry, along with otheremployees, was personally informed of the layoff by ChiefEngineer Dowling, who that week was substituting forDepartment Foreman Hudson. The following day. Dowl-ingmade assignments to both William McGuire andHenry, each one charged with doing a special machine job.Although each involved a piece of steel approximately 8inches by 6 inchesin size,they were different projectsbased upon a different set of blueprints. During the courseof the day Henry was observed by three people stampingon the side of his metal block. Later, at one time oranother, all three, employees Lawrence Hassell andThomas Jones, and Supervisor Dowling, saw Henry's piecein the grinding room, with the inscription "F-you, WhiteEyes" imprinted on the side.23 Still later,when Hudsonreturned to the plant, Dowling told Hudson to go into thegrinding room to see what Bill Henry had left him. Uponlooking at it, Hudson's reaction was "the man that did thiswill not be coming back to this Company as long as I'mhere." 24The record contains considerable testimony on thismatter, some of which would indicate that it was McGuirerather than Henry who was guilty of the act. Henrytestified that he did not do it and McGuire testified that he(McGuire) stamped "White Eyes M. F" on his block. Inthis regard it would appear that McGuire, a strong unionadherent who subsequently said "hell, no" to Hamm'soffer of recall, was attempting to take the blame for theinsubordination. First,four witnesses,whom I find to becredible, testified that the block they saw had "F-you,White Eyes" or "F-you, White Eyes, M.F." on it.McGuire denied stamping thislanguage onhisplate.Secondly, contrary to the testimony of Henry to the effectthat he did no stamping that day, three of thesewitnessestestified that they saw Henry stamping and also testifiedthat they saw no one else stamping. Thirdly, Hassell, whomIcredit, testified that just before the shift ended at 3:15p.m.,he saw McGuire's block and nothing had beenmatters to the extent that it is notcorroborated by other credited testimony22Hamm andHudson hadthe same experience with two otheremployeeson the list, John Bradley and James Rushing, whomthey couldnot reachbecause of their telephones having been disconnected,with nofurther attempts made to contact either of them24This wasa vulgar and uncomplimentary term usedby many of theemployees in referring to Hudson24Hudson was also apprised the followingMondayby Hassell of thefact that Henryhad done the stamping on the block HECKETHORN MFG. CO.stamped on it. Finally, some time later on, after Henrylearned that he was being charged with stamping this foullanguage on the block, he at no time, even at McGuire'ssuggestion, went to the Company to deny that he was theperson responsible.Henry, on several occasions whiletestifying, changed his testimony on important matters. Iwas not convinced then or now that his testimony reflectsthe truth.25Shortly after this incident Hudson apprised Hamm ofwhat had occurred, indicating that Henry would not berecalled, and telling Hamm that, if he ever should be, he(Hudson) would leave. Thus, on November 9, when Hammand Hudson made up the list of laid-off employees eligiblefor recall, Henry was left off.26The following night, having heard of the recall, Henrycalled Hudson and asked him about his chances of beingcalled back. Hudson let him know that anyone who usedderogatory remarks about him in public like that would notbe called back by him. According to Hudson, whom Icredit,Henry admitted that he had made the derogatoryremarks, apologized, and asked Hudson if there were anyway he could make it up. Hudson replied that, as far as hewas concerned, there was no way, but it was all right withhim if he wanted to go over his head to Kelt or Dowling.On Monday, November 13, Henry went to see Dowling,who told him that he had talked with Hudson and that heagreed with him that Henry would not be recalled becauseof the note to Hudson that he had left on his project thelast day of work. In reply to Henry's inquiry concerning aletter of recommendation, Dowling said he could not givehim one. Henry then asked whether, in the event someoneshould call, Dowling would refrain from telling him aboutthe part. Dowling replied that in such event he would onlyanswer what he was asked.27Whether or not, as asserted by the General Counsel, theCompany's refusal to recall would appear to be harshtreatment for an incident such as this, such a determinationisnot before us. If in fact, as I find, it is the real reason fortheRespondent's decision, and is not motivated bydiscriminatory considerations, as I also find, its justifica-tionor lack thereof is of no moment. Under all thecircumstances, I find that the General Counsel has failedto prove by a preponderance of the credible evidence that,in refusing to recall Billy Henry in November or since, theRespondent violated Section 8(a)(3) of the Act.IV.THE OBJECTIONS TO THE ELECTIONAs heretofore set forth, the Petitioner filed timelyobjections to the election and, following the ActingRegional Director's issuance of a report on objections, theEmployer filed timely exceptions to portions of his report.The Board thereafter issued its order directing heanng inwhich it ordered that a hearing be held for the purpose ofreceivingevidence to resolve issues "raised by the25 In this regard, unexplained to my satisfaction, is the fact that, duringthe investigation of earlier charges in this matter and at a time when Henrywas aware of the Company's asserted reason for not recalling him, inneither of two affidavits given by Henry to the Board didhe mention theassertion that it was McGuire who was the person responsible for theobscene stamping26 it is conceded that, had Henry been subject to recall, as senior man inhis classification on layoff he would have been called back309Employer's exceptions" to the report with respect toObjections 2, 5, 6, and 7 These objectionsare asfollows.2.The Company President stated in his captiveaudience meeting of October 26, 1972, that he wouldnot negotiate a contract with the Union if it was votedin.5.Supervisors interrogated, threatened, and har-rassed [sic] employees as to their unionsentiments.6.The Company withheld a pay increase due theemployees on or about October 1, 1972.7.Through the use of films, literature, andspeeches the Company ran a campaign of fear based onstrikes and violence, and subsequent loss of jobs if theUnion was voted in.The Employer's exceptions attacked the Acting RegionalDirector's refusal to hold a heanng on Objections 2, 5, 6,"and the portion of Objection 7 dealing with the showingof the film," "And Women Must Weep."Having found that Company President W.R. Hecket-horn, in his speech to employees on October 26, 1972, didnot state that the Company would not negotiate a contractwith the Union if it were voted in, and, in fact, stated justtheopposite, I shall recommend that Objection 2 bedismissed. Having found that the Employer, in withholdingitswage increase until after the election, did not engage inunlawful conduct, I shall recommend that Objection 6 bedismissed.Having found, however, in showing the film, "AndWomen Must Weep," when viewed against the back-ground of demonstratedunion animusand the presence ofotherunlawful employer conduct, that the Employerengaged in 8(a)(1) conduct, I find that such interferes withthe exercise of a free and untrammeled choice in anelection, and therefore that there is merit to that portion ofObjection 7. Having further found that Supervisors RobertStrickland, Ernest Simpson, and Clyde Whittle engaged inunlawful interrogation of employees, that SupervisorMarvin Early engaged in conduct constituting an unlawfulthreat of loss of jobs, and that such conduct occurredsubsequent to the filing of the representation petition, Ifind that such conduct also interferes with the exercise of afree and untrammeled choice in an election, and that thereismerit to Objection 5. Accordingly, I shall recommendthat the representation election held on October 27, 1972,in Case 26-RC-4336, be set aside.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to27Henry testified that during this conversation,Dowling, who acknowl-edged having talked with Hudson. told him that he was not being recalledbecause of the parts that he had scrapped out and the bad taste that he andPease had left in the Company's mouth Apart from a lack of corroborationon this by Dowling,on cross-examination,Henry clarified this by testifyingthat he supposed Dowling was talking about the way "both of us talkedabout Hudson " Henry acknowledged that nothing was said concerning theUnion. 310DECISIONS OF NATIONALLABOR RELATIONS BOARDlabor disputes burdening and obstructing commerce andthe free flow of commerce.Vi.THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies of the Act.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.HeckethornManufacturingCo. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW),is a labor organization within the meaning of Section 2(5)of the Act.3.By interrogating its employees concerning theirunion activities, threatening their employees with loss ofjobs if the Union won, and showing the film, "And WomenMust Weep," the Respondent interfered with, restrained,and coerced its employees in the exercise of their rightsguaranteed by Section 7 of the Act in violation of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER28The Respondent, Heckethorn Manufacturing Co., itsofficers, agents, successors, and assigns, shall:28 in the event no exceptions are filed as providedby Sec102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes1.Cease and desist from:(a) Interrogating its employees concerning their unionactivities and threatening employees with the loss of jobs ifthe Union won the election.(b) Showing the movie "And Women Must Weep" to itsemployees.(c) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir nght to self-organization, to form, join, or assist anylabor organization, and to bargain collectively throughrepresentatives of their own choosing and to engage inother concertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at its Dyersburg, Tennes-see, plant, including all places where notices to employeesare customarily posted, copies of the attached noticemarked "Appendix."29 Copies of said notice, on formsprovided by the Regional Director for Region 26, afterbeing duly signed by an authorized representative of theRespondent, shall be posted by it, as aforesaid, immediate-lyupon receipt thereof and maintained for at least 60consecutive days thereafter.Reasonable steps shall betaken by the Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Decision, whatsteps the Respondent has taken to comply herewith.IT IS ORDERED that the complaint herein be dismissed sofar as it alleges violations of the Act not specifically found.IT IS RECOMMENDED that Objections 2 and 6 be dismissedas without merit.IT IS FURTHER RECOMMENDED that Objections 5 and 7 besustained,and that the representation election held onOctober 27, 1972, be set aside.29In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."